EXHIBIT 10.21

COMPUTER SCIENCES CORPORATION

2006 NON-EMPLOYEE DIRECTOR INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

This Restricted Stock Unit Agreement ("Agreement") is made and entered into as
of the date indicated on the signature page hereto (the "Grant Date") by and
between Computer Sciences Corporation, a Nevada corporation (the "Company"), and
the non-employee director of the Company executing this Agreement (the
"Director").

WHEREAS, the Company's 2006 Non-Employee Director Incentive Plan (the "Plan")
was adopted by the Board of Directors of the Company (the "Board") on May 22,
2006 and approved by the stockholders of the Company on July 31, 2006;

WHEREAS, pursuant to the Plan, as amended, the Company is authorized to grant
awards to directors of the Company who are not employees of the Company or any
of its subsidiaries;

WHEREAS, such awards may include restricted stock units with respect to shares
of the common stock, par value $1.00 per share, of the Company (the "Common
Stock"); and

WHEREAS, the Company desires to grant to the Director, and the Director desires
to accept, a restricted stock unit upon the terms and conditions set forth
herein, which terms and conditions have been approved by the Board;

NOW, THEREFORE, in consideration of the foregoing recitals and the covenants set
forth herein, the parties hereto hereby agree as follows:

1.      Grant of RSU. The Company hereby grants to the Director, and the
Director hereby accepts, a restricted stock unit with respect to the number of
shares of Common Stock indicated on the signature page hereto (the "RSU Shares")
upon the terms and conditions set forth in this Agreement (the "RSU").

2.      Adjustment of RSU Shares. If the outstanding securities of the class
then subject to the RSU are increased, decreased or exchanged for or converted
into cash, property and/or a different number or kind of securities, or if cash,
property and/or securities are distributed in respect of such outstanding
securities, in either case as a result of a reorganization, merger,
consolidation, recapitalization, restructuring, reclassification, dividend
(other than a regular, quarterly cash dividend) or other distribution, stock
split, reverse stock split or the like, or if substantially all of the property
and assets of the Company are sold, then, unless the terms of such transaction
shall provide otherwise, the Administrator shall make appropriate and
proportionate adjustments, as of the date of such transaction, in the number and
type of shares or other securities or cash or other property that are thereafter
subject to the RSU.

3.      Nontransferability of RSU. Neither the RSU nor any interest therein may
be sold, assigned, conveyed, gifted, pledged, hypothecated or otherwise
transferred in any manner other than by will or the laws of descent and
distribution.

4.      Plan. The RSU is granted pursuant to the Plan, as in effect on the Grant
Date, and is subject to all the terms and conditions of the Plan, as the same
may be amended from time to time; provided, however, that no such amendment
shall deprive the Director, without his or her consent, of the RSU or of any of
the Director's rights under this Agreement. The interpretation and construction
by the Board of the Plan and this Agreement shall be final and binding upon the
Director.

5.      Stockholder Rights. No person or entity shall be entitled to vote,
receive dividends or be deemed for any purpose the holder of any of the RSU
Shares until the redemption of the RSU in accordance with the provisions of this
Agreement.

6.      Successors. This Agreement shall be binding upon and inure to the
benefit of the Company and its successors and assigns, on the one hand, and the
Director and his or her heirs, beneficiaries, legatees and personal
representatives, on the other hand.

7.      Entire Agreement; Amendments and Waivers. This Agreement embodies the
entire understanding and agreement of the parties with respect to the subject
matter hereof, and no promise, condition, representation or warranty, express or
implied, not stated or incorporated by reference herein, shall bind either party
hereto. None of the terms and conditions of this Agreement may be amended,
modified, waived or canceled except by a writing, signed by the parties hereto
specifying such amendment, modification, waiver or cancellation. A waiver by
either party at any time of compliance with any of the terms and conditions of
this Agreement shall not be considered a modification, cancellation or consent
to a future waiver of such terms and conditions or of any preceding or
succeeding breach thereof, unless expressly so stated.

8.      Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of California applicable to
contracts made and performed entirely within such state.

9.      Redemption of RSU.

(a)      The RSU shall not be redeemable prior to the date upon which the
Director ceases to be a director of the Company (the "Termination Date"). If the
Termination Date occurs on or after the date of the Company's first Annual
Meeting of Stockholders held after the Grant Date, then the Company shall redeem
the RSU by delivering to the Director (or after the Director's death, to the
beneficiary designated by the Director for such purpose), at such time or times
as the Director shall have elected pursuant to the Director's election with
respect thereto made on or prior to December 31 of the year preceding the Grant
Date, the RSU Shares and the Dividend Equivalents (as hereinafter defined). If
the Termination date occurs prior to the date of the Company's first Annual
Meeting of Stockholders held after the Grant Date, then the RSU shall terminate,
unredeemed, on the Termination Date.

(b)      The term "Dividend Equivalents" shall mean, with respect to each RSU
Share being delivered by the Company upon redemption of the RSU, an amount in
cash equal to the aggregate amount of all regular cash dividends paid on a share
of Common Stock during the period between the Grant Date and the date of such
redemption, together with interest thereon at the rate credited to amounts
deferred under the Company's Deferred Compensation Plan, as such rate is changed
from time to time.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the Grant Date indicated below.



DIRECTOR
________________________________
[Name]
Grant Date:
RSU Shares:

COMPUTER SCIENCES CORPORATION
By______________________________
Van B. Honeycutt
Chairman and Chief Executive Officer